Exhibit 10.1.1

 
THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL ARBITRATION ACT
AND IF THE FEDERAL ARBITRATION ACT IS INAPPLICABLE, THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT, § 15-48-10, ET. SEQ., CODE OF LAWS OF SOUTH CAROLINA (1976), AS
AMENDED.
 
 
AMENDED AND RESTATED LOAN AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AGREEMENT (the “Loan Agreement” or “Agreement”)
is made and entered into on the 9th day of December, 2011, by and between
TD  Bank, a national association (“Lender”), Span-America Medical Systems, Inc.,
a South Carolina corporation (“Borrower”), and Span Medical Products Canada
Inc., a British Columbia corporation (the “Guarantor” and collectively Lender
and Borrower, the “Parties” and each a “Party”).
 
Background Statement
 
Lender currently has a $10,000,000 line of credit outstanding to
Borrower.  Borrower has requested that the revolving line of credit be increased
from $10,000,000 to $13,000,000 (with a stepdown feature to $10,000,000 on March
31, 2012) to be used for the purpose of:  (a) acquisition of the assets or stock
of a Canadian business; (b) working capital; (c) capital expenditures; and (d)
other general corporate purposes.
 
 NOW, THEREFORE, in consideration of Lender making a loan in the principal
amount of Thirteen Million and no/100 Dollars ($13,000,000.00) (with a stepdown
feature reducing the available amount to $10,000,000 on March 31, 2012), to
Borrower for the purpose set forth in Section 2.2, as evidenced by the Note (as
defined below), Lender, Borrower and Guarantor hereby agree that the Loan
Agreement dated June 5, 2007 by and between Lender and Borrower is hereby
amended and restated in its entirety as follows:
 
1.           Definitions.  For the purposes hereof:
 
1.1            “Affiliate” means, with respect to a named Person, (a) any Person
directly or indirectly owning five percent (5%) or more of the voting stock or
rights in such named Person or of which the named Person owns five percent (5%)
or more of such voting stock or rights; (b) any Person controlling or controlled
by or under common control with such named Person; (c) any officer, director or
managing employee or agent of such named Person or any Affiliate of the named
Person; and (d) any immediate family member of the named Person or any Affiliate
of such named Person.
 
1.2           “Business Day” means any day the Lender is open for business.
 
1.3           “Closing” or “Closing Date” means December 9, 2011.
 
1.4           “Code” means the Uniform Commercial Code as in effect under the
laws of the State of South Carolina from time to time, as the same may be
amended.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5           “EBITDA” means net income, less income or plus loss from
discontinued operations and extraordinary items, plus income taxes, plus
interest expense, plus depreciation and amortization expense.
 
1.6           “Environmental Laws” means applicable state, federal or local
environmental laws or regulations, including but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §
9601 et seq.; the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
§ 1101 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Hazardous Materials
Transportation Act of 1974, 49 U.S.C. § 1801 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §
136 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Oil Pollution Act of 1990,
33 U.S.C. § 2701 et seq.; the Endangered Species Act, 16 U.S.C. 1531 et seq.;
any laws regulating the use of biological agents or substances including medical
or infectious wastes, each as amended or supplemented, and any applicable and
analogous future or present local, state, and federal statutes, regulations, and
ordinances promulgated pursuant thereto.
 
1.7            “Event of Default” shall have the meaning set forth in Article 6.
 
1.8           “Funded Debt” means all outstanding indebtedness for borrowed
money and other interest-bearing indebtedness, including current and long term
indebtedness.
 
1.9           “GAAP” means generally accepted accounting principles and
practices as in effect from time to time and recognized as such by the American
Institute of Certified Public Accountants, consistently applied.
 
1.10           “Indebtedness” means, collectively, all liabilities (including,
without limitation, capital lease obligations) of the subject Person, whether
owing by such Person alone or with one or more others in a joint, several, or
joint and several capacity, whether now owing or hereafter arising, whether
owing absolutely or contingently, whether created by loan, overdraft, guaranty
of payment, or other contract or by quasi-contract or tort, statute or other
operation of law or otherwise.
 
1.11           “Leverage Ratio” shall mean, as of the end of each fiscal quarter
of the Borrower, for the Borrower and its Subsidiaries on a consolidated basis
for the four consecutive fiscal quarters ending on such date, the ratio of (i)
Funded Debt of the Borrower and its Subsidiaries on the last day of such period
to (ii) EBITDA, as calculated for the Borrower’s then most-recently ended four
fiscal quarters.
 
 
 

--------------------------------------------------------------------------------

 
 
1.12           “Lien” means any interest in property (real, personal or mixed,
and tangible or intangible) securing an obligation owed to, or a claim by, a
Person other than the owner of the property, whether such interest is based on
common law, statute, or contract, and including, but not limited to, the
security interest, security title or Lien arising from a security agreement,
mortgage, deed of trust, deed to secure debt, encumbrance, pledge, conditional
sale or trust receipt or a lease, consignment or bailment for security
purposes.  The term “Lien” shall include covenants, conditions, restrictions and
other encumbrances affecting any property.  For the purpose of this Agreement,
Borrower shall be deemed to be the owner of any property which it has acquired
or holds subject to a conditional sale agreement or other arrangement pursuant
to which title of the property has been retained by or vested in some other
Person for security purposes.
 
1.13           “Loan Documents” means this Loan Agreement, the Note, Negative
Pledge Agreement, consents and all other documents, instruments, certificates
and agreements executed and/or delivered by Borrower and/or Guarantor, or any
third party, in favor of Lender in connection with the Loan.
 
1.14           “Loan” means the revolving loan more particularly described in
Section 2.1.
 
1.15           “Material Adverse Change” means the occurrence of events or
circumstances which, if unchanged, would materially impair Borrower’s or any
Guarantor’s: (i) financial condition, (ii) ability to meet its financial
obligations as they become due, or (iii) ability to conduct its business as
presently conducted.
 
1.16           “Maturity Date” means April 30, 2015.
 
1.17           “Maximum Availability” means Thirteen Million and No/100 Dollars
($13,000,000) from Closing through March 30, 2012 and Ten Million and No/100
Dollars ($10,000,000) thereafter.
 
1.18           “Negative Pledge Agreement" means the Negative Pledge Agreement
of Borrower covering all of Borrower’s assets dated the date hereof.
 
1.19           “Note” means the amended and restated promissory note of Borrower
in favor of Lender dated of even date herewith in the amount of the Loan as set
forth in Section 2.1, as well as any promissory note or notes issued by Borrower
in substitution, replacement, extension, amendment or renewal of any such
promissory note or notes.
 
1.20           “Obligations” means (a) all principal and/or interest which may
be due under the Note, and all other present and future Indebtedness,
obligations and liabilities of Borrower to Lender arising pursuant to this
Agreement and/or any other Loan Document, regardless of whether such
Indebtedness, obligations or liabilities are direct, indirect, fixed,
contingent, joint or joint and several (including any interest, fees and other
charges under this Agreement or any other Loan Document, which would accrue but
for the filing of a bankruptcy or insolvency action, whether or not such claim
is allowed in such bankruptcy or insolvency action); (b) all other obligations
or liabilities of Borrower owing to Lender, from time to time, whether now
existing or hereafter arising, regardless of how incurred; and (c) all renewals,
extensions and modifications of any of the foregoing, or any part thereof.  The
term also includes, without limitation, all Indebtedness, liabilities or
obligations of Borrower which may at any time become due under any rate swap
agreement, basis swap, forward rate agreement, commodity swap, commodity option,
equity or equity index swap, bond option, interest rate option, foreign exchange
agreement, rate cap agreement, rate floor agreement, rate collar agreement,
currency swap agreement, cross-currency swap agreement, currency option or any
other similar agreement entered into between Borrower and Lender, or any
Affiliate of Lender.  The term “Obligations” further includes any of the
foregoing that arise after the filing of a petition by or against Borrower under
the United States Bankruptcy Code, even if the obligations do not accrue because
of the automatic stay under United States Bankruptcy Code Section 362 or
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
1.21           “Obligors” means Borrower and Guarantor and “Obligor” either one
of them.
 
1.22           “Permitted Indebtedness” means those matters specified in Section
4.2(g) hereof.
 
1.23           “Permitted Liens” means any Lien of any kind specified in Section
4.2(c) hereof.
 
1.24           “Person” means an individual person, corporation, limited
liability company, trust, joint venture, limited or general partnership, any
government or agency or political subdivision of any government, or any other
entity or organization.
 
1.25           “Solvent” means, as to any Person, such Person (i) owns property,
real, personal, and mixed, whose aggregate fair saleable value is greater than
the amount required to pay all of such Person’s Indebtedness (including
contingent debt), and (ii) is able to pay all of its Indebtedness as such
Indebtedness matures, and (iii) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage.
 
1.26             “Subsidiary” means any corporation, partnership or other entity
in which any Person, directly or indirectly, owns fifty percent (50%) or more of
the stock, capital or other interests (legal or beneficial) which is effectively
controlled, directly or indirectly, by such Person.
 
1.27           “Substances” shall have the meaning as defined in Section 3.8
hereof.
 
1.26           “Intercompany Transaction” means any Account, Chattel Paper,
General Intangible, Instrument, Document or other Indebtedness or obligation
arising from business done with or for, or Indebtedness owed between or among,
Borrower and any Subsidiary or Affiliate thereof.
 
1.27           “Tangible Net Worth” means (i) the aggregate amount of assets
shown on the balance sheet of a Person at any particular date (not including
capitalized interest, debt discount and expense, goodwill, patents, trademarks,
copyrights, franchises, licenses, and such other assets as are properly
classified “intangible assets” under GAAP) less (ii) liabilities (including
capitalized leases, subordinated debt, reserves for deferred taxes and other
deferred sums appearing on the liabilities side of such Person’s balance sheet),
all computed in accordance with GAAP.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
The Loan.

 
2.1           Loan.      Lender hereby agrees to make to Borrower a revolving
line of credit loan in the amount of up to the Maximum Availability pursuant to
the following terms:
 
(i)           Subject to all terms set forth herein for so long as no Event of
Default exists, Lender agrees, from time to time and on the terms hereinafter
set forth, to loan to Borrower, when requested by Borrower, principal amounts
aggregating up to the Maximum Availability.  Within the aforesaid limits,
Borrower may borrow, make payments, and reborrow under this Agreement, subject
to the provisions hereof.
 
(ii)           The obligation to repay such loans shall be evidenced by the Note
and shall mature upon the Maturity Date.
 
(iii)           In addition, as an accommodation to Borrower, Lender may permit
telephonic requests for loans and electronic transmittal of instructions,
authorizations, agreements or reports to Lender by Borrower.  Unless Borrower
specifically directs Lender in writing not to accept or act upon telephonic or
electronic communications from Borrower, Lender shall have no liability to
Borrower for any loss or damage suffered by Borrower as a result of Lender’s
honoring of any requests, execution of any instructions, authorizations or
agreements or reliance on any reports communicated to Lender telephonically or
electronically and purporting to have been sent to Lender by Borrower and Lender
shall have no duty to verify the origin of any such communication or the
authority of the person sending it.
 
(iv)           If the outstanding principal amount of the Note at any time
exceeds the Maximum Availability, Borrower shall immediately pay the Lender an
amount equal to such excess as a payment on the principal amount of the Note.
 
(b)           Notice and Manner of Borrowing.  For advances under the Note,
Borrower shall give Lender notice of a request for an advance not later than
2:00 p.m. Greenville, South Carolina time on the Business Day immediately
preceding the date of the requested advance, specifying the date and amount
thereof.  Any such notice (including, but not limited to, telephonic notice)
which Lender believes in good faith to have been given by a duly authorized
officer of Borrower shall be deemed given by Borrower.
 
2.2           Purpose.  The proceeds of the Loan shall be used by Obligors
for:  (a) acquisition of the assets of M.C. Healthcare Products Inc., an Ontario
corporation, by Guarantor; (b) working capital of Obligors; (c) capital
expenditures of Borrower or Guarantor; and (d) other general corporate purposes.
 
2.3           Conditions Precedent.  Lender shall disburse the proceeds of the
Loan to Borrower in accordance with the terms hereof, and the terms of the
Note.  In no event shall Lender be obligated to advance any sum to Borrower
until all matters, documents, papers and certificates required hereunder have
been furnished to Lender’s satisfaction or so long as any Event of Default has
occurred and is continuing.  In addition to other matters set forth herein, the
following documents and matters shall be required to be executed or performed by
Obligors at or before the Closing Date:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
This Loan Agreement, duly executed and delivered;

 
(b)
The Note, duly executed and delivered;

 
(c)
The Negative Pledge Agreement;

 
(d)
Borrowing resolutions and a certificate from the secretary of Obligors
exhibiting, among other things, true copies of each Obligor’s current
organizational documents, in form and substance satisfactory to Lender,
authorizing the execution, delivery and performance of all Loan Documents, on
behalf of Obligors;

 
(e)
Certificate of existence for Borrower from the South Carolina Secretary of State
and satisfactory evidence of Borrower’s qualification to do business in any
applicable foreign jurisdictions;

 
(f)
Certificate of existence for Guarantor from British Columbia;

 
(g)
Guaranty of Guarantor in form and substance satisfactory to Lender;

 
(h)
In a form reasonably acceptable to Lender, an opinion of Obligors’ counsel
opining, among other things, as to the due authorization and execution of the
Loan Documents and the enforceability of the Loan Documents in accordance with
the terms thereof.  To the extent required by the execution of any Loan
Documents provided subsequent to the Closing Date, supplemental opinions shall
be required of a tenor satisfactory to Lender;

 
(i)
Evidence, to the satisfaction of Lender, of each Obligor’s compliance with
Environmental Laws;

 
(j)
Payment of all fees and closing costs required hereunder and under the Loan
Documents;

 
(k)
Certificates of insurance required under Section 4.1(e) hereof;

 
(l)
Such other matters as Lender may reasonably require.

 
2.4           Fees.
 
(a)           Facility Fee.  Borrower shall pay a facility fee of $5,000.00 due
and payable upon the closing date and Borrower shall pay all fees associated
with the drafting and negotiation of this Agreement and ancillary documents
hereto, including, but not limited to reasonable attorney’s fees.
 
(b)           Unused Commitment Fee.  Beginning with the third quarter of
Borrower’s fiscal year 2012 (April 1 – June 30, 2012) Borrower shall pay an
unused line fee on the Loan equal to 25 basis points times the average daily
balance of unused funds over $5,000,000 committed under the Loan, computed
quarterly and payable within thirty five (35) Business Day of each calendar
quarter-end.  Provided funds are then-available on the RLOC, Lender is hereby
authorized to advance funds under the RLOC to pay any such fees owed, as and
when the same becomes due.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Fees.  Borrower shall pay or cause to be paid, at Closing, all
reasonable fees and expenses, including, but not limited to, reasonable legal
fees, and other Lender fees associated with the preparation and execution of
this Agreement as well as all of Lender’s reasonable fees and expenses
associated with financial and Collateral due diligence including, but not
limited to, an annual third party exam fee.
 
3.           Representations and Warranties.  To induce Lender to continue to
make the Loan on the terms herein, Obligors make the following representations
and warranties, which shall survive the execution and delivery of the Note and
other Loan Documents:
 
3.1           Good Standing. Each Obligor is duly organized, validly existing,
and in good standing under the laws of the state or province of its
incorporation or organization, and has the power and authority to own its
property and to carry on its business in each jurisdiction in which it does
business.
 
3.2           Authority and Compliance. Each Obligor has full power and
authority to execute and deliver the Loan Documents to which it is a party and
to incur and perform the Obligations provided for therein, all of which have
been duly authorized by all proper and necessary corporate action.  To each
Obligor’s knowledge, no consent or approval of any public authority or other
third party is required as a condition to the validity of any of the Loan
Documents, and each Obligor is in material compliance with all laws and
regulatory requirements.
 
3.3           Binding Agreement.  This Loan Agreement and the other Loan
Documents executed by each Obligor constitute valid and legally binding
obligations of each Obligor, enforceable in accordance with their terms except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding at law or in equity) and the discretion of any tribunal before which
enforceability may be considered.
 
3.4           Litigation.  There is no proceeding, litigation, bankruptcy or
insolvency involving either Obligor or any of their Subsidiaries pending or, to
the knowledge of either Obligor, threatened, before any court or governmental
authority, agency or arbitration authority that may, individually or
collectively, result in a Material Adverse Change.
 
3.5           No Conflicting Agreements.  There is no charter, bylaw,
stockholders agreement, stock provision, or other document pertaining to the
organization, power, or authority of either Obligor and no provision of any
existing material agreement, mortgage, indenture or contract binding on either
Obligor or affecting their properties, which would materially conflict with or
in any way prevent the execution, delivery, or carrying out of the terms of this
Loan Agreement and the other Loan Documents.
 
3.6           Ownership of Assets.  Each Obligor has good title to its assets
free and clear of all judgments, liens, and encumbrances except for Permitted
Liens.
 
 
 

--------------------------------------------------------------------------------

 
 
3.7           Taxes.  All material taxes and assessments due and payable by each
Obligor have been paid other than taxes being contested in good faith.
 
3.8           Environmental Matters.  Each Obligor represents and warrants to
Lender to the best of its knowledge, except as may be otherwise disclosed in
writing to Lender, that any real estate owned or leased by it (the “Real
Estate”) has never been and is not now being used in violation of Environmental
Laws; that no proceedings have been commenced against either Obligor concerning
any alleged violations of any Environmental Laws on or related to the Real
Estate, nor does either Obligor have any reason to know of any such proceedings;
that the Real Estate is free of any hazardous or toxic substance or wastes (as
defined by any Environmental Law), including but not limited to, friable
asbestos, PCBs in regulated concentrations, petroleum products, fertilizers and
pesticides (“Substances”) and is not being used for the storage, treatment or
disposal of any Substances, or if there are any Substances on the Real Estate,
each Obligor is maintaining them in accordance with all applicable laws; that if
either Obligor is transporting any Substances, such transportation is being
conducted in compliance with all applicable laws; that such Obligor has all
required permits for the use and discharge of any Substances on the Real Estate
and all uses and discharges on the Real Estate are being made in compliance with
such permits; that, in the event that any of the foregoing representations and
warranties is untrue or is qualified in any way, each Obligor has made a
complete disclosure to Lender of all facts which might indicate an environmental
risk or the violation of any Environmental Laws on or related to the Real
Estate.
 
3.9           Compliance with Laws.  Each Obligor is in material compliance with
all federal, state, and local laws, regulations and governmental requirements
applicable to it or to any of its property, business operations, employees, and
transactions including, but not limited to, Environmental Laws.
 
3.10         Accurate Financial Information. The financial information furnished
to Lender by each Obligor is complete and accurate in all material respects and
no Obligor nor any of its Subsidiaries has any undisclosed direct or material
contingent liabilities.  The financial information provided by each Obligor and
its Subsidiaries, in connection with each Obligor’s application to Lender for
the Loan, remains substantially accurate in all material respects and no
Material Adverse Change has occurred in the financial condition of any of the
reporting entities since such information was furnished.
 
3.11         Solvency. (i) Each Obligor is Solvent; (ii) each Obligor has made
adequate provision for the payment of all of its creditors other than Lender;
and (iii) neither Obligor has entered into this transaction to provide
preferential treatment to Lender or any other creditor of either Obligor in
anticipation of seeking relief under federal or state bankruptcy or insolvency
laws.
 
3.12         ERISA.  No employee benefit plan established or maintained, or to
which contributions have been made, by Borrower or any parent or subsidiary
thereof, which is subject to Part 3 of Subtitle 13 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), had an
“accumulated funding deficiency” (as such term is defined in Section 302 of
ERISA) as of the last day of the most recent fiscal year of such plan ended
prior to the date hereof, or would have had such an accumulated funding
deficiency on such day if such year were the first year of such plan to which
such Part 3 applied; and no material liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any such plan by such party.
 
 
 

--------------------------------------------------------------------------------

 
 
Each respective employee benefit plan of Borrower materially complies and will
materially comply with all applicable requirements of ERISA and of the Internal
Revenue Code of 1986 as amended (“Code”) and with all applicable rulings and
regulations issued under the provisions of ERISA and the Code.  This Loan
Agreement and the consummation of the transactions contemplated herein will not
involve any prohibited transaction within the scope of ERISA or Section 4975 of
the Code.
 
3.13         Place of Business.  Borrower’s chief executive office is located at
70 Commerce Center, Greenville, South Carolina 29615.  Guarantor’s chief
executive office is located at 4658 Ontario St., Beamsville, Ontario L0R 1B4.
 
3.14         Name.  Borrower has not changed its name or been known by any other
name other than “New Products, Inc. and “Span-America, Inc.” since it filed
Articles of Incorporation with the South Carolina Secretary of State on
September 21, 1970 nor has it been the surviving corporation in a
merger.  Borrower does not now use nor has Borrower ever used any trade or
fictitious name in the conduct of its business.
 
3.15         No Subordination.  The Obligations of Obligors under the Loan
Documents are not subordinated, and will not be subordinated, in right of
payment to any other obligations of any party except for Permitted Liens.
 
3.16         Event of Default.  No event has occurred and is continuing which is
or which, with the giving of notice or lapse of time or both, would be an Event
of Default.
 
3.17         Regulation U.  Neither Obligor is engaged principally, or as one of
its important activities, in the business of extending credit for the purchasing
or carrying of margin stock, nor is either Obligor an “investment” company as
classified in the Investment Company Act of 1940.
 
3.18         Subsidiaries.                      As of the Closing Date, Borrower
has no Subsidiaries other than Guarantor.
 
3.19         Material Adverse Change.  Since October 1, 2011, no Material
Adverse Change has occurred in the business, properties, operations or condition
(financial or otherwise) of the Borrower or any of its Subsidiaries.


4.           Covenants of Parties.
 
4.1           Affirmative Covenants.  During the term of this Loan Agreement,
each Obligor will:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Continuation of Preclosing Conditions, Representations and
Warranties.  Agree that all conditions precedent to the making of the Loan shall
remain satisfied at all times during the term of this Loan Agreement, and that
representations and warranties made by each Obligor in the Loan Documents shall
be deemed to be made at all times during the term of this Loan Agreement except
for the representations and warranties set forth in Sections 3.4, 3.7, 3.8,
3.10, 3.12, 3.18 and 3.19.
 
(b)           Maintenance.  Preserve and maintain all licenses, trademarks,
privileges, permits, franchises, certificates and the like necessary for the
operation of its business.  Each Obligor shall also maintain its existence in
good standing in its state or province of organization or incorporation.
 
(c)           Financial Statements.  Furnish or cause to be furnished to Lender
(i) Borrower’s fiscal year-end audited financial statements within one hundred
and twenty (120) days after the close of each fiscal year, prepared on a
consolidated basis by independent certified public accountants who are
satisfactory to Lender, together with an opinion of such accountants in form and
content acceptable to Lender  and accompanied by a certificate of compliance
signed by the chief financial officer of Borrower, affirming Borrower’s
continuing compliance with the terms and conditions of this Loan Agreement,
which shall include a computation of compliance with all financial covenants
along with supporting schedules in a form as set forth in Exhibit 4.1(c)(A); and
(ii) Borrower’s internally-prepared quarterly financial statements for the first
three quarters of each fiscal year, prepared on a consolidated basis,
satisfactory to Lender, within thirty (30) days after the close of each fiscal
quarter-end, and certified by the chief financial officer of Borrower to be
true, correct and complete in all material respects, and accompanied by a
certificate of compliance signed by the chief financial officer of Borrower,
affirming Borrower’s continuing compliance with the terms and conditions of this
Loan Agreement, which shall include a computation of compliance with all
financial covenants along with supporting schedules.  All financial statements
shall be prepared in accordance with GAAP, shall be in form and content
satisfactory to Lender and shall include, without limitation, an income
statement and a balance sheet.
 
(d)           Insurance.  Maintain with financially sound and reputable
insurance companies insurance of the kinds, covering the risks, and in the
amounts reasonably comparable to those usually carried by entities and
individuals engaged in businesses similar to that of the applicable
Obligor.  Such insurance shall include, but not be limited to, liability
insurance, and comprehensive hazard/casualty insurance on buildings and contents
and all equipment and fixtures.  Such insurance shall not be required to include
insurance on the non-payment of Borrower customer notes.
 
(e)           Access to Field Audits.  At reasonable times and after reasonable
notice to each Obligor, permit any representative or agent of Lender to have
access to all financial records, inventory and procedures of each Obligor, and
conduct periodic field audits at any one or more of each Obligor’s places of
business, and shall allow the Lender or its agents access to, and to make copies
of, all of the books and records of each Obligor.  Obligors shall pay the
Lender’s reasonable costs incurred in connection with no more than two such
audits per Borrower’s fiscal year.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Notification of Environmental Claims.  If any Substances shall be
brought upon the Real Estate of either Obligor, such Obligor shall maintain
and/or remove them in accordance with all applicable laws.  Each Obligor shall
promptly take all action that is needed to abate any material environmental risk
or comply with any Environmental Laws on or related to the Real Estate at its
sole expense, subject to such legal and/or equitable defenses as are available
to such Obligor.  At Lender’s request from time to time, for Reasonable Cause,
Obligors shall obtain additional environmental audits covering any Real Estate
from experts reasonably acceptable to Lender.  Obligors will promptly inform
Lender in writing of any material environmental risk or violation of any
Environmental Laws on or related to the Real Estate or the commencement of any
proceeding against it or receipt of any notices by it concerning any alleged
violation of Environmental Laws on or related to the Real Estate.  Obligors will
permit Lender, or any person or firm designated by Lender, to conduct a
reasonable inspection of Real Estate on reasonable notice, and will immediately
advise Lender in writing of (i) any and all enforcement, cleanup, remedial,
removal, or other governmental or regulatory actions instituted, completed, or
threatened pursuant to any applicable federal, state, or local laws, ordinances
or regulations relating to any Substances affecting its business operations; and
(ii) all claims made or threatened by any third party against it relating to
damages, contributions, cost recovery, compensation, loss or injury resulting
from any Substances.  Each Obligor shall immediately notify Lender of any
remedial action with respect to any environmental risk or condition taken by it
with respect to its business operations.  (For purposes hereof, “Reasonable
Cause” shall be deemed to have occurred at any time that: (i) either Obligor is
obligated to provide notice to Lender under this Paragraph 4.1(f), or (ii)
either Obligor shall have received notice from any governmental agency
indicating a violation or potential violation of Environmental Laws.)
 
(g)           Environmental Indemnity.  Each Obligor hereby indemnifies and
holds Lender harmless from and against all liability, claims, demands, causes of
action, losses, damages, costs and expenses (including reasonable attorneys’
fees and court costs), including all foreseeable and unforeseeable consequential
damages, directly or indirectly arising out of the use, generation, storage,
release, or disposal of Substances, including, without limitation, the cost of
any required or necessary inspection, audit, clean-up, or detoxification and the
preparation of any closure or other required plans, consent orders, license
applications, or the like, whether such action is required or necessary prior to
or following transfer of title of either Obligor’s real or personal
property,  to the full extent that such action is attributable, directly or
indirectly, to the use, generation, storage, release or disposal of Substances
on Obligor’s real or personal property.  Each Obligor agrees that the indemnity
obligations in this paragraph shall include indemnifying Lender for all
reasonable attorneys’ fees and expenses incurred by Lender to enforce the terms
of this paragraph 4.1(g).  Each Obligor’s indemnity obligations under this
paragraph are exclusive of, and in addition to, any other insurance obligations
which each Obligor has under this Loan Agreement or any of the Loan
Documents.  The provisions of this Paragraph shall survive the satisfaction or
release of all Obligations and shall continue thereafter in full force and
effect.
 
(h)           Purpose of Loan.  Use the proceeds of the Loan only for the
purpose represented to Lender in Section 2.2.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Notice of Litigation.  Promptly notify Lender in the event that
any legal action is filed against either Obligor or any subsidiary; provided
however, such notice shall not be required with respect to any matters which, if
determined adversely to either Obligor, would reasonably be expected to result
in less than $25,000.00 in damages when aggregated with other then-pending
litigation against Obligors.
 
(j)           Compliance with Law.  Materially comply with all applicable
federal, state, and local laws and regulations including, but not limited to,
Environmental Laws, ERISA and laws governing companies in the business the same
as or similar to Obligor’s business.
 
(k)           Fees/Expenses.  Pay or reimburse Lender for any out-of-pocket
expenses, including attorneys’ fees, reasonably incurred by Lender in enforcing
this Agreement, the Note and the other Loan Documents.
 
(l)           Payment on Note.  Duly and punctually pay all the principal and
interest on the Note, in accordance with the terms of this Agreement and of the
Note, and pay all other material Indebtedness of each Obligor reflected on the
financial statements delivered to the Lender and referred to in Section 4.1(c)
hereof, and all other material Indebtedness incurred after the date hereof in
accordance with the terms of such Indebtedness, unless there is a good faith
dispute regarding the same and in such case such payments shall be made into an
escrow account agreed upon by Borrower and Lender.
 
(m)           Notice to Lender.   Immediately notify Lender of (i) any Event of
Default or of any fact, condition or event, that would with the giving of notice
or passage of time, or both, become an Event of Default or the failure of either
Obligor to observe its undertakings hereunder; (ii) the occurrence of a Material
Adverse Change; (iii) material governmental proceedings; or (iv) the formation
or acquisition of a Subsidiary.
 
(n)           Taxes.   Pay all taxes and assessments when due other than taxes
being contested in good faith.
 
(o)           Maintenance of Properties.  Keep its material properties in good
repair, working order and condition, reasonable wear and tear accepted, and from
time to time make all needed and proper repairs, renewals, replacements,
additions, and improvements thereto and materially comply with the provisions of
all leases to which it is a party or under which it occupies property so as to
prevent any material loss or forfeiture thereof or thereunder.
 
(p)           Deposit Relationship.  Maintain a depository account with
Lender.  All advances and payments due under the Note shall be deposited or
automatically debited, as the case may be, from Borrower’s account with Lender.
 
4.2           Negative Covenants.  During the term of this Loan Agreement,
Obligors will not, without the prior written consent of Lender:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Merger/Changes/Sale of Assets.   Other than as permitted under
Section 4.2(j), enter into any merger, reorganization or consolidation, make any
substantial change in the basic type of business now conducted by it or  sell
all or substantially all of its assets outside the ordinary course of
business.  This provision does not prevent the sale of obsolete equipment in the
ordinary course of business.
 
(b)           Name; Location of Collateral.  Change the name, identity or
corporate structure of Borrower or Guarantor; adopt or make use of any
fictitious or tradename not disclosed elsewhere in this Agreement (except that
Guarantor may adopt and/or use the name “M.C. Healthcare Products”) or change
the location of its chief executive office or the state of its incorporation or
organization.
 
(c)           Liens and Security Interests.  Create, incur, assume, or suffer to
exist any Lien of any kind on its property or assets, now owned or hereafter
acquired, except for the following (all of which are referred to herein as
“Permitted Liens”):
 
(i)           Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings and against which reserves deemed adequate by
Lender have been set up (excluding any Lien imposed pursuant to any of the
provisions of ERISA);
 
(ii)           Other Liens, charges and encumbrances incidental to the conduct
of its business or the ownership of its property and assets and created by
operation of law;
 
(iii)           Purchase money Liens and encumbrances created to secure the
Indebtedness permitted by Section 4.2(g) hereof; and
 
(iv)           Liens, charges and encumbrances in favor of the Lender.
 
(d)           Judgments, etc.  Allow any number of judgments for the payment of
money in excess of the aggregate sum of $100,000.00 excluding amounts with
respect to which an insurance carrier admits full coverage (except for
applicable deductibles), to remain unsatisfied against it for a period of thirty
(30) consecutive days, unless execution thereof is stayed.
 
(e)           Pledge of Assets.  Pledge any of the Obligors’ assets or any
interest therein.
 
(f)           Loans to Others.  Make any material loans, advances, extensions of
credit, guaranty or become surety for, any other person or entities other than
extensions of credit to customers and prepayments to vendors and suppliers in
the ordinary course of business.
 
(g)           Indebtedness/Guarantees.  Except as permitted or contemplated by
this Agreement, create, incur, assume or suffer to exist any Indebtedness or
obligation for money borrowed, or guarantee, or endorse, or otherwise be or
become contingently liable in connection with the obligations of any Person
(including, without limitation, any Affiliate), except for the following (all of
which are referred to herein as “Permitted Indebtedness”):
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Indebtedness for taxes not at the time due and payable or which
are being actively contested in good faith by appropriate proceedings and
against which reserves deemed adequate by Lender have been established by
Borrower, but only if the non-payment of such taxes being contested does not
result in a Lien upon any property of Borrower that has priority over the Lien
held by Lender;
 
(ii)           Contingent liabilities arising out of the endorsement of
negotiable instruments in the ordinary course of collection or similar
transactions in the ordinary course of business;
 
(iii)           Accounts payable to trade creditors which are not aged more than
one hundred twenty (120) days from billing date and current operating expenses
(other than for borrowed money) which are not more than sixty (60) days past
due, in each case incurred in the ordinary course of business and paid within
such time period, unless the same are actively being contested in good faith and
by appropriate and lawful proceedings and the applicable Obligor shall have set
aside such reserves, if any, with respect thereto as have been recommended by
independent public accountants;
 
(iv)           Indebtedness for deferred compensation owed to employees and
former employees;
 
(v)           Commitments to purchase equipment and machinery entered into in
the ordinary course of business and Indebtedness related thereto; and
 
(vi)           Indebtedness for money borrowed from the Lender.
 
(h)           Affiliate Transactions.  Purchase, acquire or lease property from,
or sell, transfer or lease any Inventory, materials, Goods, Equipment, assets or
property to, any Affiliate of Obligors (other than each other), except in the
ordinary course of Obligors’ business and under terms and conditions which would
apply if disinterested parties were involved.
 
(i)            Financing Statements.  Permit any financing statement to be on
file with respect to the Assets of the Obligors other than financing statements
for Permitted Liens.
 
(j)            Acquisitions.  Purchase or acquire the obligations, stock or
assets of or any other interest in any Person, except for (i) the purchase of
the assets of M.C. Healthcare Products, Inc. in an amount not to exceed CDN
11,000,000; (ii) purchases and acquisitions in an amount not in excess of
$1,000,000 in any one consecutive twelve-month period; and (iii) in addition to
clause (ii) of this paragraph (j), (A) direct obligations of the United States
of America, (B) certificates of deposit or other investments issued by Lender,
or by any bank chartered under the laws of the United States or any State of the
United States or (C) corporate commercial paper and bonds commonly referred to
as “variable rate demand notes” or “low floaters” issued by municipalities or
for-profit companies and backed by letters of credit from federally insured
banks.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           Dividends.  During any fiscal year, declare any dividends on any
shares of any class of either Obligor’s stock or other equity interest, or apply
any of Obligor’s property or assets to the purchase, redemption or other
retirement of, or set apart any sum for the payment of any dividends on, or make
any other distribution by reduction of capital or otherwise in respect of, any
shares of any class of equity of Obligors, the aggregate value of which exceeds
50% of the sum of (i) the Company’s income from continuing operations for such
fiscal year plus (ii) the absolute value of the aggregate after-tax non-cash and
extraordinary losses of the Company for such fiscal year.  Notwithstanding the
foregoing, (A) the Guarantor may declare and pay dividends and make
distributions to the Company without restriction by its Agreement and (B) the
Company may declare and pay aggregate non-extraordinary quarterly dividends in
any fiscal quarter in an amount not in excess of the aggregate non-extraordinary
quarterly dividends paid in the immediately preceding fiscal quarter so long as
after giving effect to the payment of such dividends, the Company remains in
compliance with the financial covenants set forth in Section 4.3 of this
Agreement.
 
(l)             Lease Transactions.  Enter into any sale and lease-back
arrangement, either directly or indirectly.
 
(m)           Subsidiary Divestiture.  Transfer, sell, pledge, encumber, or
otherwise assign any shares of stock or other interest in any Subsidiary or
permit any Subsidiary to sell or otherwise dispose of substantially all of its
assets.
 
(n)           Partnerships or Joint Ventures.  Become or agree to become a
general or limited partner in any material general or limited partnership or
joint venturer in any joint venture.
 
(o)           Capital Expenditures.  Make, without Lender’s written consent,
spend or incur obligations for capital expenditures (including the total amount
of capital leases) of more than $1,500,000 in any fiscal year.
 
(p)           Prepayment of Debt.   Prepay any outstanding debt (other than debt
to Lender).
 
4.3           Financial Covenants.  During the term of this Loan Agreement,
Borrower will, at all times, maintain the following, all on a consolidated
basis:
 
(a)           Tangible Net Worth.  Tangible Net Worth of not less than the then
applicable Tangible Net Worth Threshold, tested annually using the financial
statements delivered pursuant to Section 4.1(c)(i).  The “Tangible Net Worth
Threshold” shall initially be $16,000,000, and on the 120th day of each fiscal
year of the Company occurring during the term of this Agreement, the Tangible
Net Worth Threshold shall be increased by an amount equal to one-half of the
Company’s consolidated net income for the most recently-completed full fiscal
year reported in the Company’s fiscal year-end audited financial statements
required to be provided by the Company to the Lender by clause (i) of Paragraph
4.1(c) of this Agreement.
 
(b)           Leverage Ratio.  A Leverage Ratio of not more than 2.50 to 1.00 at
all times, tested quarterly using financial statements delivered pursuant to
Section 4.1(c)(ii).
 
Unless otherwise agreed to by Lender, in writing or as otherwise set forth
herein, Borrower’s compliance with the foregoing financial covenants shall be
determined in accordance with GAAP, after eliminations for Intercompany
Transactions.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           [Reserved].
 
6.           Events of Default.  The occurrence of any of the following shall
constitute an event of default (“Event of Default”):
 
6.1           Payment. Any payment of principal, interest, or other sum owed to
Lender under the Loan Documents or otherwise due from Obligors to Lender is not
made when due, whether at stated maturity, upon acceleration, or otherwise and
such breach continues for twenty (20) days after the due date thereof.
 
6.2           Additional Defaults.  Any provision or covenant of any Loan
Document is materially breached, or any warranty, representation, or statement
made or furnished to Lender by Obligors in writing in connection with the Loan
and the Loan Documents (including any warranty, representation, or statement in
Borrower’s financial statements) or to induce Lender to make the Loan, is untrue
or misleading in any material respect and such breach or falsity is not cured
within thirty (30) days after written notice thereof is given by Lender to
Obligors.
 
6.3           Cross-Default. Any material default by either Obligor that occurs
under any agreement for indebtedness with Lender or any third party which
default is not corrected within the cure period provided in such agreement, if
any.
 
6.4           Dissolution or Bankruptcy.  Dissolution or termination or
liquidation of existence of either Obligor or insolvency, business failure,
appointment of a receiver of any part of the property of, assignment for the
benefit of creditors by, or the commencement of any proceeding under state or
federal bankruptcy laws or other insolvency laws by either Obligor or the
commencement of an involuntary proceeding against either Obligor under state or
federal bankruptcy laws which is not dismissed within thirty (30) days after
such commencement, or a merger or consolidation or sale of either Obligor’s
assets other than as permitted hereunder.
 
6.5           Adverse Changes.  Any Material Adverse Change in the condition of
the Obligors on a consolidated basis which Lender reasonably determines will
materially affect the ability of Obligors to meet their obligations under this
Loan Agreement.
 
6.6           Business Disruption; Condemnation.  There shall occur a cessation
of a material part of the business of either Obligor for a period which
materially affects Obligors’ capacity to continue its business, on a profitable
basis; or either Obligor shall suffer the loss or revocation of any license or
permit now held or hereafter acquired by it which is necessary to the continued
or lawful operation of its business; or either Obligor shall be enjoined,
restrained or in any way prevented by court, governmental or administrative
order from conducting all or any material part of its business affairs.
 
6.7           Invalidity of Loan Documents.  Assertion or actual invalidity of
any Loan Document.
 
6.8           Sale of Assets.                                   Either Obligor
shall sell all or substantially all of its assets not in the ordinary course of
business.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Lender’s Remedies.  In addition to any remedies available to Lender
under the Note and other Loan Documents, the Lender shall have the following
remedies:
 
7.1           Acceleration. Upon the occurrence of an Event of Default, Lender
shall have the option to declare the entire unpaid principal amount of the
Loans, accrued interest and all other Obligations immediately due and payable,
without presentment, demand, or notice of any kind.
 
7.2           Remedies.  Upon the occurrence of an Event of Default, Lender
shall be entitled to pursue all rights and remedies available under each of the
Loan Documents, as well as all rights and remedies available at law, or in
equity, and such rights and remedies shall be cumulative.  Without in any way
limiting the generality of the foregoing, Lender shall also have the following
non-exclusive rights:
 
(a)           Set-off. To exercise any and all rights of set-off which Lender
may have against any account, fund, or property of any kind, tangible or
intangible, belonging to Obligors which shall be in Lender’s possession or under
its control;
 
(b)           Cure.  To cure any Event of Default in such manner as deemed
appropriate by Lender;
 
(c)           Foreclosure.  To foreclose pursuant to the terms of any Loan
Document, or at law or in equity.
 
7.3           Advances/Reimbursements.  All amounts due Lender as a result of
expenditures made by Lender or losses suffered by Lender in connection with an
Event of Default not paid within twenty (20) days of presentment to Obligors
shall bear interest at the rate applicable to past due principal as specified in
the Note or herein from the date demanded until paid in full.  Unless otherwise
specified in the Loan Documents, such advances and other sums, together with
accrued interest, shall be due and payable on demand.
 
7.4           Default Rate of Interest. Notwithstanding anything contained in
the Note, upon an Event of Default, interest shall accrue on the entire
outstanding principal of the Loan from and after such date until and including
the date on which the default is cured at the rates accruing under the Note,
plus an additional four percent (4%) per annum (400 basis points).  The increase
of such interest rate shall not affect or otherwise limit or apply in lieu of
any other remedy available to Lender as provided for herein.
 
7.5           Late Charge.  If Borrower shall fail to make any installment of
principal or interest within twenty (20) days from the due date therefore,
whether by acceleration or otherwise, Borrower agrees to pay to Lender a late
charge equal to one percent (1%) of the overdue installment.
 
7.6           Marshalling of Assets; Payments Set Aside.  Lender shall be under
no obligation to  marshal any assets or securities in favor of Obligors or any
other Person or against or in payment of any or all of the Obligations.  To the
extent that any sum credited against the Obligations is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receivor or any other party under any bankruptcy law,
state of federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or such part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefore, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.
 
8.1           Notice.  All notices, demands, or other communications given
hereunder or under the Loan Documents shall be in writing, and shall be sent via
overnight courier or mailed to the address of each party as set forth below,
said mailing to be certified United States government mail to the address set
forth below, with notice in each case to be deemed served and effective upon the
earlier of (i) when received, (ii) when recorded as being delivered by the
overnight courier service or (iii) three (3) business days after having been
deposited in the United States mail as indicated above.  Either party must
provide written direction to the other in order to change the address to which
said notice shall be sent.
 
If to Lender, to                      TD Bank, N.A.
104 South Main Street
Greenville, South Carolina 29601
Attn:  Kevin M. Short
 
With copy, to:                       Nexsen Pruet, LLC
55 E. Camperdown Way, Ste. 400
Greenville, South Carolina 29601
Attn:  Brian Price, Esq.
 
If to Obligors, to                   Span-America Medical Systems, Inc.
70 Commerce Center
Greenville, South Carolina 29615
Attn:  Richard Coggins




With copy, to                       Wyche, P.A.
44 E. Camperdown Way (29601)
Greenville, South Carolina 29601
Attn:  Eric K. Graben, Esq.


8.2           Waiver.  No failure or delay on the part of Lender in exercising
any power or right hereunder, and no failure of Lender to give Obligors notice
of an Event of Default, shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power preclude any other or further
exercise thereof or the exercise of any other right or power hereunder.  No
modification or waiver of any provision of any Loan Document or consent to any
departure by Obligors from any Loan Document shall in any event be effective
unless the same shall be in writing, signed by Lender and Obligors, and such
waiver or consent shall be effective only in the specific instance and for the
particular purpose for which it was given.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3           Benefit.  The Loan Documents shall be binding upon and shall inure
to the benefit of Obligors and Lender and their respective successors and
assigns.
 
8.4           Governing Law and Jurisdiction.  The Loan Documents and this Loan
Agreement, unless otherwise specifically provided therein, and all matters
relating thereto, shall be governed by and construed and interpreted in
accordance with the laws of the State of South Carolina; PROVIDED HOWEVER, to
the extent that the creation, validity, perfection, enforceability or priority
of any lien or security interest, or the rights and remedies with respect to any
lien or security interest are governed by the laws of a jurisdiction other than
the State of South Carolina, then the laws of such jurisdiction shall govern,
except as superseded by applicable United States Federal Law.
 
8.5           Assignment.  Obligors may not assign the Loan Documents or any
interest therein without Lender’s prior written consent.
 
8.6           Severability.  Invalidity of any one or more of the terms,
conditions or provisions of this Loan Agreement shall in no way affect the
balance hereof, which shall remain in full force and effect.
 
8.7           Construction.  Whenever the context and construction so require,
all words used in the singular number herein shall be deemed to have been used
in the plural, and vice versa, and the masculine gender shall include the
feminine and neuter and the neuter shall include the masculine and
feminine.  All references to Sections shall mean Sections of the Loan
Document.  The terms “herein,” “hereinbelow,” “hereunder,” and similar terms are
references to the particular Loan Document in its entirety and not merely the
particular Article, Section, or Exhibit in which any such term
appears.  Captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of the Loan Document
or the intent of any provision thereof.  All references to any Loan Document
shall include all amendments, extensions, renewals, restatements or replacements
of the same.  The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without being limited to” and “Real
Estate” and “Collateral” shall be construed as if followed by the phrase “or any
part thereof”.  No inference in favor of or against any party shall be drawn
from the fact that such party has drafted any portion of the Loan Document.
 
8.8           Headings.  Any headings used in the Loan Documents are solely for
the convenience of the Parties, and are not part of the agreement between the
Parties, and shall not be construed as such.
 
8.9           Execution in Counterparts.  All Loan Documents may be executed in
two or more counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same instrument, and in making proof
of the Loan Document, it shall not be necessary to produce or account for more
than one such counterpart.
 
 
 

--------------------------------------------------------------------------------

 
 
8.10         Examinations/Communications.  Lender’s examinations, inspections,
or receipt of information pertaining to the matters set forth in the Loan
Documents shall not in any way be deemed to reduce the full scope and protection
of the Loan Documents or the Obligations of Obligors related to the Loan
Documents.
 
8.11         No Third Party Beneficiaries.  The Loan Documents are entered into
for the sole benefit of Obligors, their successors and assigns, and no third
party shall be deemed to have any privity of contract nor any right to rely on
any Loan Document to any extent or for any purpose whatsoever, nor shall any
other person have any right of action of any kind hereof or be deemed to be a
party beneficiary.
 
8.12         No Participation.  Nothing in the Loan Documents, and no action or
inaction whatsoever on the part of Lender undertaken in connection with the
Loan, shall be deemed to make Lender a partner or joint venturer with Borrower.
 
8.13         Notice of Conduct.  Each Obligor agrees to use commercially
reasonable efforts to give Lender written notice of any action or inaction, to
the extent that any such Party has actual knowledge thereof, by Lender or any
agent or attorney of Lender in connection with the Loan Documents or the
Obligations of any party under the Loan Documents that Obligors reasonably
believe may be actionable against Lender or any agent or attorney of Lender or a
defense to payment of any Obligations of either Obligor, including commission of
a tort or violation of any contractual duty implied by law, and a reasonable
opportunity to cure or correct such action or inaction.  Upon request of Lender
from time to time, Obligors shall also confirm in writing the status of the
Loan, and the Obligations, and provide other information reasonably requested by
Lender.
 
8.14         Costs, Expenses and Attorneys’ Fees.  Obligors shall pay to Lender
immediately upon demand the full amount of all reasonable out-of-pocket costs
and expenses, including reasonable attorneys’ fees, costs of experts and all
other expenses, incurred by Lender upon (a) the occurrence of an Event of
Default, or of circumstances which, if left uncured, would result in an Event of
Default, the costs of additional appraisals, environmental studies, title
insurance, survey updates and legal reviews; (b) the perfection, preservation,
protection and continuation of the liens and security interest granted Lender
and the custody, preservation, protection, repair and operation of any
collateral, (c) the pursuit by Lender of its rights and remedies under the Loan
Documents and applicable law, and (d) defending any counterclaim, cross-claim or
other action, or participating in any bankruptcy proceeding, mediation,
arbitration, litigation or dispute resolution of any other nature involving
Lender or either Obligor, except to the extent Lender has been adjudicated to
have engaged in culpable conduct.
 
8.15         Further Assurances.  At any time after the date hereof, Obligors,
at the request of Lender, shall execute and deliver such further documents and
agreements and take such further actions as Lender reasonably deems necessary or
appropriate to permit each transaction contemplated by the Loan Documents to be
consummated in accordance with the provisions thereof and to perfect, preserve,
protect and continue all liens, security interests and rights of Lender under
the Loan Documents, security agreements, financing statements, continuation
statements, a new or replacement Note, and/or agreements supplementing,
extending or otherwise modifying the Note, this Loan Agreement, and/or security
agreement, and certificates as to the amount of the indebtedness evidenced by
the Note.  Upon Borrower’s payment in full of all amounts outstanding under the
Loan, Lender shall return to Borrower for cancellation the original Note and any
extensions, replacements or renewals thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
8.16         Integration.  To the extent only of any conflict between the terms
of this Loan Agreement and any other Loan Document (other than the Note), the
terms of this Loan Agreement shall prevail.  To the extent only of any conflict
between the terms of this Loan Agreement and the Note, the terms of the Note
shall prevail.
 
8.17         Time of the Essence.  Time is of the essence to all Loan Documents.
 
8.18         Arbitration.  ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES
HERETO INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS
INSTRUMENT, AGREEMENT, OR DOCUMENT OR ANY RELATED INSTRUMENTS, AGREEMENTS OR
DOCUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL
BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (OR IF NOT APPLICABLE, THE UNIFORM ARBITRATION ACT, § 15-48-10, ET. SEQ.,
CODE OF LAWS OF SOUTH CAROLINA (1976), AS AMENDED), THE RULES OF PRACTICE AND
PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF J.A.M.S./ENDISPUTE OR
ANY SUCCESSOR THEREOF (“J.A.M.S.”), AND THE “SPECIAL RULES” SET FORTH BELOW.  IN
THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL.  JUDGMENT UPON
ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.  ANY
PARTY TO THIS INSTRUMENT, AGREEMENT OR DOCUMENT MAY BRING AN ACTION, INCLUDING A
SUMMARY OR EXPEDITED PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR
CLAIM TO WHICH THIS AGREEMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH
ACTION.
 
A.           SPECIAL RULES.  THE ARBITRATION SHALL BE CONDUCTED IN GREENVILLE,
SOUTH CAROLINA AND ADMINISTERED BY J.A.M.S.  IF J.A.M.S. IS UNABLE OR LEGALLY
PRECLUDED FROM ADMINISTERING THE ARBITRATION, THEN THE AMERICAN ARBITRATION
ASSOCIATION WILL SERVE.  ALL ARBITRATION HEARINGS WILL BE COMMENCED WITHIN 90
DAYS OF THE DEMAND FOR ARBITRATION FURTHER, THE ARBITRATOR(S) SHALL ONLY, UPON A
SHOWING OF CAUSE, BE PERMITTED TO EXTEND THE COMMENCEMENT OF SUCH HEARING FOR UP
TO AN ADDITIONAL 60 DAYS.
 
 
 

--------------------------------------------------------------------------------

 
 
B.          RESERVATION OF RIGHTS.  NOTHING IN THIS ARBITRATION PROVISION SHALL
BE DEEMED TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS INSTRUMENT, AGREEMENT OR
DOCUMENT; OR (II) BE A WAIVER BY LENDER OF THE PROTECTION AFFORDED TO IT BY 12
U.S.C. SEC. 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE
RIGHT OF THE BANK HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT
LIMITED TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH
AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT
OF A RECEIVER; OR (III) IMPAIR OR CONSTITUTE A WAIVER OF ANY RIGHT OF BORROWER
TO THE PROTECTION OF BANKRUPTCY PROCEEDINGS IN THE U.S. BANKRUPTCY COURTS OR
SIMILAR INSOLVENCY PROCEEDINGS UNDER STATE LAW IN ANY STATE COURT.  LENDER MAY
EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH PROPERTY, OR OBTAIN SUCH
PROVISIONAL OR ANCILLARY REMEDIES AND BORROWER MAY SEEK SUCH BANKRUPTCY OR
INSOLVENCY PROTECTION IN ANY FEDERAL OR STATE COURT BEFORE, DURING, OR AFTER THE
PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS INSTRUMENT,
AGREEMENT, OR DOCUMENT.  NEITHER THIS EXERCISE OF SELF HELP REMEDIES NOR THE
INSTITUTION OR MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL OR
ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.
 
9.           Additional Provisions.  Riders, schedules and exhibits attached
hereto, if any, are hereby incorporated into this Loan Agreement as if set forth
verbatim.
 
Signature Page Follows
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date first above written.
 

 
BORROWER:
Span-America Medical Systems, Inc.
 
By:                                                                                 
 
Its:                                                                                 
 
 
GUARANTOR:
Span Medical Products Canada Inc.
 
By:                                                                                 
 
Its:                                                                                 
 
 
LENDER:
 
TD Bank, N.A.
 
By:                                                                                 
       Kevin M. Short
Its:  Senior Vice President

 
 
 
SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
List of Exhibits and Schedules
 
Exhibits &
Schedules                                                                
 
Exhibit 4.1(c)(A)              Covenant Compliance Certificate
 
Exhibit 4.1(q)                    Guaranty Form
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4.1(C)(A)


COVENANT COMPLIANCE CERTIFICATE
 
 
 

--------------------------------------------------------------------------------

 
 
[Span-America Letterhead}




Date




Kevin Short
TD Bank, N.A.
104 South Main Street
Greenville, SC 29601




OFFICER’S CERTIFICATE OF COMPLIANCE


Quarter ended xx/xx/xx


Concurrent with the delivery of the financial statements, this document
certifies that to the best of my knowledge after review and appropriate inquiry
of the Amended and Restated Loan Agreement, Amended and Restated Revolving Note
with Stepdown, and related documents, the Borrower and any Guarantors have kept,
observed, performed, and fulfilled each and every covenant, obligation, and
agreement binding upon the Borrower and any Guarantors contained in this
agreement or with other loan documents, and that no Event of Default, or any
Event of Default has occurred.  Addition, detailed information supporting
compliance with the financial covenants set forth in Section 4.3 is attached.




Sincerely,


SPAN-AMERICA MEDICAL SYSTEMS, INC.




By:                                                                                 




Its:                                                                                 


 
 

--------------------------------------------------------------------------------

 


Span-America Medical Systems, Inc.
 
Red Cells Require Data Entry
             
Covenant Compliance Certificate
                       
Revolver Loan Covenants
                       
Date
                                                                           
Section 4.3 (a) Tangible Net Worth - Tested Annually
                                                 
Initial Tangible Net Worth Threshold
  $ 16,000,000                                                
Net Income for FY12
  $ -                    
* 50%
    50 %                       $ -                                              
 
Required Tangible Net Worth Minimum
  $ 16,000,000                                                
Actual FY12 Tangible Net Worth
  $ -                                                
In compliance?
 
NO
                                                                               
                       
Section 4.3 (b) Leverage Ratio - Tested Quarterly
                                                     
Funded Debt
                      $ -                                    
YTD Quarter of Prior Year
   
FY
   
YTD Quarter of Current Year
   
Rolling 4Q Result
 
Net Income
  $ -     $ -     $ -     $ -  
less (Income) or plus loss from discontinued operations
  $ -     $ -     $ -     $ -  
less (Income) or plus loss from extraordinary items
  $ -     $ -     $ -     $ -  
plus Income Taxes
  $ -     $ -     $ -     $ -  
Plus Interest Expense
  $ -     $ -     $ -     $ -  
Plus Depreciation and Amortization Expense
  $ -     $ -     $ -     $ -  
EBITDA, Rolling Four Quarter
                          $ -                                    
Funded Debt/EBITDA
                         
#DIV/0!
                                   
Maximum Funded Debt Limitation
                            2.50                                    
In Compliance?
                         
#DIV/0!
 


